Citation Nr: 1106198	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the full amount of Chapter 35 educational 
allowance.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam Era.  The 
appellant , who is the daughter of the Veteran, appeals the 
amount of her education award.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2008 decision of the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the appellant an education 
allowance that is one-half the United States allowance.  


FINDING OF FACT

The appellant is enrolled in a school that is located in the 
Republic of the Philippines.  


CONCLUSION OF LAW

An award in excess of one-half  of the statutory amount of 
payments of Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code is not warranted.  
38 U.S.C.A. § 3532(d) (West 2002); 38 C.F.R. § 21.3131(d) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the United States Court of Appeals for Veterans 
Claims (Court) has concluded that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist under 
the VCAA do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In this case the facts are not in dispute.  
Resolution of the appellant's appeal is dependent on 
interpretation of the law and regulations.  As such, the VCAA 
does not apply.  

Amount of Education Allowance

The appellant has applied for, and been found eligible for, 
educational assistance under the provisions of Chapter 35.  Such 
assistance is allowed for children of a veteran.  
38 U.S.C.A. § 3532.  The record shows that the appellant is 
currently enrolled full time in an undergraduate program at St. 
Louis University, Republic of the Philippines.  

When the person eligible for education benefits is pursuing 
training at an institution located in the Republic of the 
Philippines, payments of educational assistance allowance will be 
made at the rate of 50 cents for each dollar authorized.  
38 U.S.C.A. § 3532(d); 38 C.F.R. § 3131(d).  

The question to be answered concerning this issue is whether or 
not the appellant has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 


(1994).  If she has not done so, her appeal must be denied.  The 
records show that the appellant is enrolled for her undergraduate 
degree at a university located in the Republic of the 
Philippines.  Under these circumstances, one-half of the 
educational allowance is authorized, and her appeal is denied.   


ORDER

The appeal for the full amount of Chapter 35 educational 
allowance is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


